DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electromagnetic field generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 28 is objected to because of the following informalities:  the term “the Pivot-Shirt test” (emphasis) should recite ‘the Pivot-Shift test’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
In claims 13-15 and 26-28, it is not clear if the terms in parentheses are intended to be part of the claimed invention.  

Claim 1 recites “each sensor” after reciting “a plurality of electromagnetic sensors”.  It is not clear, in the context of the claim, whether the recited “each sensor” is of the plurality of electromagnetic sensors’ in order to improve clarity. 

Claim 1 recites “angular movement of the limb” where then claims 2 and 3 recite “movement of the limb” (without a preceding article) such that it is	 unclear whether these terms are intended to refer to the same or distinct movement(s) (i.e., is the movement of the limb of claims 2 and 3 the angular movement as in claim 1 or another type of movement or another — distinct — angular movement?).  

Claim 16 recites the term “per limb” while the claims from which claim 16 depends (claims 14, 13, 9, and ultimately 1) only ever reference or recite one singular “limb”.  Accordingly, it is not clear, in the context of claim 16, what conditional set of potentially multiple limbs the term “per limb” refers to.  A similar issue arises mutatis mutandis with the recitation of first “the limb” in ultimately independent claims 1 and 17 but then a recitation of “left and right limbs” in claims 8 and 22 (i.e., are these all the same limb(s)?).  
Similarly, claims 20-28 which have successive dependencies (i.e., a ‘staircase’ dependency where each claim from 21 to 28 depends on the numerically immediate preceding claim) where there are present a number of different recitations to either singular or multiple limbs.  Claim 20 recites “the limb” where then claim 21 recites “per limb” where then claim 22 recites “left and right limbs” (see the issue immediately above) where then claim 28 recites “per limb”.  It is not clear, in the context of the 

The term “distance” in claim 25 lacks a preceding article (i.e., a or the) such that it is unclear whether the term is intended to be a first or subsequent recitation in the claim(s).  

Claim 25 recites “two peaks” where claim 23 recites “a peak”.  It is not clear whether the recited “two peaks” in claim 25 are in reference to the recited “peak” (singular) in claim 23 or two distinct peaks (i.e., a second and third peak). 

The following terms lack antecedent basis: 
	“the data” in claim(s) 1 and 2;
“the calculated angular movement and translation” in claim(s) 1, 4, 7-8, and 17;
	“the displayed translation versus time” in claim(s) 11;
	“the translation displayed” in claim(s) 11, 13, 23, and 25;
	“the calculated velocities” in claim(s) 14 and 26; 
	“the velocity versus time and acceleration versus time” in claim 15; 
	“the calculated velocity and acceleration information” in claim(s) 16;
“the initial locations” in claim(s) 17 and 18 (claim 17 only first reciting a singular “initial location” (emphasis));

“the measured movement of the limb” and “the angular movement and translation information” in claim(s) 21;
“the stored angular  movement and translation information” in claim(s) 22;
“the two vertical lines” in claim(s) 24;
““the at least one of velocity and acceleration information” in claim(s) 28; and
“the knee joint line” in claim(s) 30.

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“position and orientation data” in claim(s) 1 (i.e., the term is twice recited such that it is unclear whether each recitation is intended to refer to the same data);
“a Pivot-Shift test” in claim(s) 11 and 13, 23 and 25;
“an acceleration” in claim(s) 14 and 26, and then “acceleration” (having no preceding article) in claim 15 and 27;
“measured movement of the plurality of electromagnetic sensors” in claim(s) 17 and 18;
“a velocity” and “an acceleration” in claim(s) 26 and 27; and
“a plurality of landmarks of the limb” in claim(s) 17 and 29, and (similarly) “a plurality of landmarks” in claim 30.

Claim(s) 2-16 is/are rejected due to its/their dependence on claim 1. 

Claim(s) 10-16 is/are rejected due to its/their dependence on claim 9. 
Claim(s) 12 is/are rejected due to its/their dependence on claim 11. 
Claim(s) 14-16 is/are rejected due to its/their dependence on claim 13. 
Claim(s) 15-16 is/are rejected due to its/their dependence on claim 14. 
Claim(s) 19 is/are rejected due to its/their dependence on claim 18. 
Claim(s) 21-28 is/are each successively rejected due to its/their dependence on  each preceding claim (i.e., claim 21 from 20, 22 from 21 … unto 28 from 29). 
Claim(s) 30 is/are rejected due to its/their dependence on claim 29. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 17-21, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamune (US 20060245627 A1 – cited in IDS).

For claim 1, Nagamune teaches A system for quantifying joint characteristics, [entire disclosure – see at least abstract], comprising:
an electromagnetic field generator [12] configured to generate an electromagnetic field; [EM wave generated (i.e., a field propagation) through 12 via ¶36]; 
[14a-b] positionable inside of the electromagnetic field, [shown in Fig. 2], wherein each sensor is positionable at a different location on a limb [14a above knee and 14b below knee per Fig. 2] and wherein each sensor is configured to generate position and orientation data; [per ¶36]; 
an electromagnetic stylus [24] positionable inside of the electromagnetic field, wherein the stylus is configured to generate position and orientation data when activated; [per ¶39]; 
a processor [18] coupled to the plurality of electromagnetic sensors and the stylus and configured to receive the data generated by the plurality of sensors and the stylus, [per ¶36], 
wherein the processor is further configured to calculate at least one of an angular movement of the limb and a translation of an appendage coupled to a joint, [e.g., per at least ¶37 and ¶44 detailing 6 degree-of-freedom (6 DOF) parameters including rotation (angular) parameters and translation parameters of leg surrounding the knee], 
wherein the limb comprises the appendage and the joint; [femur, knee, and tibia of the leg detailed throughout entire disclosure – see Figs. 2-5];  
 and a display [20] coupled to the processor [18] and configured to display at least one of the calculated angular movement and translation. [per ¶36, ¶¶46-49]. 

For claim 2, Nagamune teaches The system of claim 1, wherein the system is configured to further display movement of the limb based on the data generated by the plurality of sensors. [display of virtual limb and corresponding data per Figs. 8-9 and ¶¶46-49]. 

For claim 3, Nagamune teaches The system of claim 1, wherein the plurality of sensors are configured to measure movement of the limb while at least one of a Lachman, Dial, Varus/Valgus, and Pivot-Shift test is conducted on the limb. [Pivot-Shift test per ¶47 et seq.]. 

For claim 4, Nagamune teaches The system of claim 1, wherein the processor further comprises a memory configured to store at least one of the calculated angular movement and translation per test conducted on the limb. [storage per ¶49; more generally memory is innate to processor 18 (i.e., laptop 18 shown in Fig. 2 has at least a form of memory for parameter storage)]. 

For claim 5, Nagamune teaches The system of claim 1, wherein at least one of the plurality of sensors is removably attachable to the limb with at least one of a strap [braces 22a-b are at least a form of a strap], tape and adhesive. 

For claim 6, Nagamune teaches The system of claim 1, wherein at least one of the plurality of sensors is removably attachable to a bone of the limb with at least one of a pin, screw and fixture. [braces 22a-b are at least a form of a fixture to the bone(s) upon and through the flesh of the leg]. 

For claim 7, Nagamune teaches The system of claim 1, wherein the system is configured to display the calculated angular movement and translation of at least one of [see ¶¶46-49 detailing display of 6 DOF in real-time and Figs. 8-9 detailing translation / movement parameter chart display; see also summary of display disclosure in claim 3]. 

For claim 9, Nagamune teaches The system of claim 1, wherein the joint comprises a knee joint, and wherein the appendage comprises a femur and a tibia. [embodiment of knee, femur, and tibia throughout entire disclosure — shown most plainly in Fig. 2 with knee between 14a on femur and 14b on tibia; consider also Figs. 4-6 showing knee orientation system]. 

For claim 10, Nagamune teaches The system of claim 9, wherein the translation is anterior-posterior translation. [pivot-shift test of ¶47 et seq. is a form of anterior-posterior translation (i.e., moving of the knee from flat to protruding as the lower leg is pushed towards the patient’s pelvis); see also ¶44]. 

For claim 11, Nagamune teaches The system of claim 9, wherein the system is configured to further display a first vertical line in conjunction with a peak of the displayed translation versus time and a second vertical line in conjunction with a low of the translation displayed versus time, [consider plot of displayed translation data shown in Figs. 8-9 where the plotted line of data includes at least a form of a “vertical line” leading to and from each of multiple (at least one of each) peaks and “lows” (i.e., local minima, valleys, and/or inverted peaks) which is at least a form of displaying a “conjunction” of vertical lines with peaks and lows of the translation vs. time data], 
[Pivot-Shift per ¶48 in real-time per ¶46 for data display in Figs. 8-9; see also summary of display disclosure in claim 3]. 

For claim 17, Nagamune teaches A method for quantifying joint characteristics [entire disclosure – see at least abstract] comprising:
generating an electromagnetic field around a limb; [via transmitter 12 per ¶¶36-38]; 
placing a plurality of electromagnetic sensors [14a-b] at different locations on the limb; [Fig. 2]; 
measuring an initial location of a plurality of landmarks of the limb using an electromagnetic stylus; [per ¶39 stylus 24 is used to measure anatomic reference points (limb landmarks)]; 
measuring movement of the plurality of electromagnetic sensors; [per ¶36, ¶44, 6 DOF data is generated from sensor(s) 14a-b movement and position]; 
calculating at least one of an angular movement of the limb and a translation of an appendage coupled to a joint using the initial locations of the plurality of landmarks of the limb and measured movement of the plurality of electromagnetic sensors, [e.g., ¶44 detailing 6 degree-of-freedom (6 DOF) parameters including rotation (angular) parameters and translation parameters],
wherein the limb comprises the appendage and the joint; [femur, knee, and tibia detailed throughout entire disclosure – see Figs. 2-5];  
 and displaying at least one of the calculated angular movement and translation. [per ¶36, ¶¶46-49; see also summary of display disclosure in claim 3].

For claim 18, Nagamune teaches The method of claim 17, wherein the method further comprises determining a location of the limb using the initial locations of the plurality of landmarks of the limb and measured movement of the plurality of electromagnetic sensors; and displaying an image of the limb based on the determined location. [display of virtual limb (see esp. ¶46) and corresponding data per Figs. 8-9 and ¶¶46-49].

For claim 19, Nagamune teaches The method of claim 18 further comprising displaying a movement of the limb based on the measured movement of the sensors. [charts of Figs. 8-9 from movement data per ¶¶46-49, displaying virtual limb per esp. ¶46 being a display of movement based on sensors].  

For claim 20, Nagamune teaches The method of claim 17, wherein the step of measuring movement comprises measuring the movement of the limb while at least one of Lachman, Dial, Varus/Valgus, and Pivot-Shift tests are conducted on the limb. [Pivot-Shift test per ¶47 et seq.]. 

For claim 21, Nagamune teaches The method of claim 20 further comprising: recording the measured movement of the limb during the test; and storing the angular movement and translation information per limb. [storage and recall of data per ¶49; more generally, in using computer 18 with display thereupon to display the limb images and 6 DOF data (i.e., charts of Figs. 8 and 9) — angular and translation data storage must occur in some form (i.e., to calculate and display the image and plots)]. 

For claim 29, Nagamune teaches The method of claim 17 further comprising: prompting a user to enter a plurality of landmarks of the limb using the stylus; and receiving location and orientation data for the plurality of landmarks of the limb. [stylus provided and used with computer per ¶39 (i.e., and thereby at least a form of “prompting” is present either on the computer as when the data fields await entry from the user employing the stylus or by the very use of the stylus being a prompt in and of itself as present in the need to then use it to enter the necessary data) where user enters anatomic reference points (i.e., landmarks with location and orientation data)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 22-23, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamune in view of Kopf (research publication: A new quantitative method for pivot shift grading).

For claims 8 and 22, Nagamune fails to teach the system (and method step of) displaying the angular movement and translation of left and right limbs. However, consider that Nagamune does teach the displaying of stored angular movement and translation of either the left or right limb [shown as the right leg in Fig. 2 and per ¶46 of ¶¶46-49 but reasonably equally applicable to the left leg — and recallable from storage (and thereby being stored) per ¶49].  Kopf teaches a system and method of quantifying joint characteristics [abstract] including a processor / system [computing component and software per p. 719 right col.] configured to analyze data of both left and right limbs and (Kopf also teaching) displaying said data [left and right legs (and knees) evaluated and simultaneously compared throughout entire research disclosure — see esp. beginning paragraph of Materials and methods on p. 719 as well as the majority of pp. 720-721 (and Figs. therein) detailing comparisons between a deficient knee and an intact knee (i.e., right and left knees where one of the right and left knee is deficient from injury and the other knee is intact)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system (and method step of) display of Nagamune to incorporate evaluation and simultaneous parameter display of both left and right limbs (i.e., both knees and both surrounding legs) of Kopf (i.e., where then Nagamune would simultaneously display the data and parameters — of angular movement and translation information — detailed in at least Nagamune Figs. 8-9 and ¶¶46-49) in order to facilitate comparisons between a deficient knee (i.e., those to be the subject of evaluation and treatment detailed in Nagamune), and an intact knee, in order to improve the value of received data that would not be present (or otherwise less useful) if only a deficient knee was 

For claim 23, Nagamune teaches The method of claim 22 further comprising: displaying a first vertical line in conjunction with a peak of the translation displayed versus time and a second vertical line in conjunction with a bottom of the translation displayed versus time, [consider plot of translation data shown in Figs. 8-9 where the plotted line of data includes at least a form of a “vertical line” leading to and from each of multiple (at least one of each) peaks and “lows” (i.e., local minima, valleys, and/or inverted peaks) which is at least a form of a “conjunction”  of vertical lines with peaks and lows of the translation vs. time data],
wherein the translation is calculated while a Pivot-Shift test is conducted on the limb.  [Pivot-Shift per ¶48 in real time per ¶46 for data display in Figs. 8-9; see also summary of display disclosure in claim 3].

For claim 13, Nagamune fails to teach the processor configured to (and the method step of) calculate a two peak distance. 	Kopf teaches a system and method of quantifying joint characteristics [abstract] including a processor [computer component and software per p. 719 right col.] (and associated method step) to calculate a distance between two peaks of a translation parameter while a Pivot-Shift test is conducted on a limb. [see p. 720 left col. with setup in Fig. 2 and results including max and min peak difference (difference being a form of value/parameter distance) between norm acceleration (a form of translation) peaks shown (displayed) in Fig. 3a per left col.].  It would have been obvious to . 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamune in view of Bhandari (US 20110275957 A1).

For claim 30, Nagamune teaches prompting the user to enter location information for at least one of a greater trochanter, medial epicondyle, lateral epicondyle, intersection of the knee joint line and medial collateral ligament, fibula head, medial malleolus and a lateral malleolus. [per ¶39 and ¶41, inputted/entered landmarks include greater trochanter, medial and lateral epicondyle, intersection of the medial collateral ligament, head of the fibula, and medial and lateral malleolus].  

And while Nagamune teaches at least a form of prompting the user to enter the claimed landmarks, [with stylus provided in ¶39 and the landmarks per ¶41], Nagamune does not specifically teach graphically prompting the user to enter the landmarks.  Bhandari teaches a surgical method including (inter alia) a method of quantifying join characteristics [see abstract] where a user is graphically prompted [screen of prompt per Fig. 10 (summarized in ¶37) and ¶125] to enter leg / knee landmark location information using an electronic stylus [use of pointer device (stylus) 40 for knee/leg feature location entry per at least ¶125 and ¶143].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the prompting of entry of landmark locations of Nagamune to incorporate the computer screen display prompt (i.e., graphical prompting) of Bhandari in order to better assist the user (i.e., clinician) in assessing the limb (i.e., the knee and surrounding leg in the instance of both Nagamune and Bhandari) and plan for subsequent treatment (e.g., operation mentioned by Nagamune in ¶49).  As motivated by Bhandari ¶24-26, Nagamune ¶49. 

Allowable Subject Matter
Claims 12, 14-16, and 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention (in claims 12 and 24) encompasses a system and method for quantifying joint characteristics including the calculation of a Pivot-Shift reduction between vertical lines on a display.  The prior art of record and the state of the art at the time of filing does not teach or suggest a feature of calculating a pivot shift reduction between the specifically claimed displayed vertical lines.  Although there is some detailing of calculating or otherwise evaluating a reduction phase during a pivot-shift test, none of the prior art (or the state of the art at the time of filing) would reasonably anticipate or otherwise motivate the incorporation of a feature of a pivot shift reduction calculated between two vertical lines on a display absent improper hindsight.  Claims . 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   The pertinent art includes patent and pre-grant publication prior art which details and suggests features of knee evaluation and knee movement parameter calculation as well as Non-Patent Literature which details and suggests knee parameter evaluation and review of Pivot-Shift testing methods and materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791